The opinion of the court was delivered by
Lowrie, J.
— There is no statute that directly or indirectly requires that an agent shall be constituted by writing, except when he is to convey an estate in land for a longer period than three years. It is plain enough, therefore, that it needs no writing to constitute an agent to make an entry upon land so as to toll the Statutes of Limitation, and of course it may be proved orally. It is one of the most common of all events to call the agent to give evidence of his authority, and we can imagine no reason for regarding this sort of an agent as incompetent to testify to such a fact. 3 Watts, 428. 10 S. & R. 251.
Judgment affirmed.